
	
		III
		109th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mrs. Clinton (for
			 herself and Mr. Hatch) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending and supporting Radio Al Mahaba,
		  the 1st and only radio station for the women of Iraq.
	
	
		Whereas Radio Al Mahaba, the 1st and only radio station
			 for the women of Iraq, went on the air for the 1st time on April 1,
			 2005;
		Whereas Radio Al Mahaba is an educational tool
			 that—
			(1)is broadcast in 3
			 different languages; and
			(2)provides the
			 women of Iraq with an opportunity to voice their opinions and listen to the
			 opinions of others;
			Whereas Radio Al Mahaba airs shows that are dedicated to
			 the rights and issues of women;
		Whereas those shows are devoted to issues relating to
			 personal relationships, parenting, and other social topics;
		Whereas, despite terrible risks, the staff of Radio Al
			 Mahaba continues to provide the women of Iraq with hope, knowledge,
			 empowerment, support, and a vision of freedom;
		Whereas, amid the struggles in Iraq, Radio Al Mahaba has
			 followed the democratic principles of free speech and free press championed by
			 the United States, thereby encouraging the people of Iraq to build an open and
			 democratic civil society;
		Whereas Radio Al Mahaba plays a positive and important
			 role in educating the women of Iraq;
		Whereas Radio Al Mahaba provides women with an opportunity
			 to exercise their freedom of speech;
		Whereas Radio Al Mahaba enables the women of Iraq to
			 secure their role in the civil society of Iraq; and
		Whereas Radio Al Mahaba meets a palpable need of the women
			 of Iraq: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the efforts of Radio Al Mahaba to
			 provide the women of Iraq with an opportunity to—
				(A)exercise their
			 freedom of speech; and
				(B)be included in,
			 and informed of, the reconstruction of Iraq;
				(2)supports the
			 mission of Radio Al Mahaba; and
			(3)urges Radio Al Mahaba to continue its
			 important efforts to help create an open, free, and democratic society in
			 Iraq.
			
